DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 03/04/2021. Claims 1, 4, 5, 11 and 15-20 have been amended. No new claims have been added. Claim 12 has been cancelled. Therefore, claims 1-11 and 13-20 are presently pending in this application.
Drawings
The drawings were received on 03/04/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lubke (U.S. PG Pub 20120145158).
In regard to Claim 1, Lubke discloses a nasal pillow comprising an inner wall having a first end and a second end opposite the first end; and an outer wall connected to the second end of the inner wall (Annotated Figure 34a the inner and outer wall form either side of the nasal pillow 270), and when inserted into a nostril of a patient, the outer wall is configured to conform to the nostril by compressing in a first direction (Fig. 34c-1 and 34c-3; Paragraph  and expanding in a second direction (Paragraph [0198] discloses flexing in another direction as seen in Fig. 34c-5 as flaring outwardly or “expanding” from Le1 to Le2).

    PNG
    media_image1.png
    442
    694
    media_image1.png
    Greyscale

Annotated Figure 34a: Lubke
The embodiment of Figure 34 disclosed by Lubke does not comprise the outer wall is at least partially separated from the inner wall by a radial gap.
However, in an alternative embodiment, Lubke discloses nasal pillows (Fig. 89B, prongs 2870) comprising: an inner wall (Fig. 89B, inner wall 2802) having a first end and a second end opposite the first end (Annotated Figure 89B); and an outer wall (Fig. 89B, outer wall 2804) connected to the second end of the inner wall (Annotated Figure 89B, the outer wall is connected to the second end of the inner wall via the branching point), wherein the outer wall is at least partially separated from the inner wall by a radial gap (Annotated Figure 89B “radial gap”. The inner and outer walls are concentric elliptical/circular shaped to fit inside of the nares and as such the gap between them is interpreted as a radial gap. This arrangement is made in 

    PNG
    media_image2.png
    522
    682
    media_image2.png
    Greyscale

Annotated Figure 89B: Lubke
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the embodiment of the nasal pillows found in Fig. 34a-c with the dual wall arrangement taught by the embodiment of Fig. 89B in order to provide both the stability from stiffness of an outer wall and the sealing capabilities of a thin inner wall (Paragraph [0279]). Further, Paragraph [0026] discloses that in an embodiment, the pillows employing the trampoline base (Paragraph [0079] identifies Fig. 34c1-4 as one such embodiment that employs said trampoline base) may also have a dual wall construction and as such a dual-wall version should result in similar compressive behavior as seen in Fig. 34c-4.
In regard to Claim 2, Lubke discloses the nasal pillow of claim 1, further comprising an interconnection proximal to the first end of the inner wall (Annotated Figure 34a, boxed off  that is configured to connect the nasal pillow to a portion of an air entrainment device (Paragraph [0196] discloses this base portion is communicated with the sealing assembly as seen in Fig. 34b. Fig. 13 and Paragraph [0151] discloses the sealing assembly connects to a supply of breathable area thus configuring the interconnection to connect the nasal pillow to an air entrainment device).
In regard to Claim 3, Lubke discloses the nasal pillow of claim 2, wherein the interconnection comprises a counterbore (Annotated Figure 34a, “counterbore” labels the inside annular cavity) to which the portion of the air entrainment device is attached via an adhesive (Paragraph [0192] discloses the interconnection may be connected into the recess of the sealing assembly with a glued butt joint).
In regard to Claim 4, Lubke discloses the nasal pillow of claim 2, wherein the interconnection comprises an over-molded component to which the portion of the air entrainment device is attached via the over-molded component (Paragraph [0191] discloses the nasal pillow including the base is molded. Paragraph [0196] discloses this connects to the air entrainment device).
In regard to Claim 5, Lubke discloses the nasal pillow of claim 1, wherein the first direction is substantially perpendicular to a columella of the patient when the outer wall (the modified dual-wall embodiment should functional similarly as single wall embodiment because it was taught that this compressive effect can be achieved with either wall arrangement in  is inserted into the nostril of the patient (Fig. 34c-1 and c-3; the first direction H or h is occurs downward, i.e. the length of the nares and perpendicular to the columella) and the second direction is substantially parallel to the columella of the patient when the outer wall is inserted into the nostril of the patient (Fig. 34c-7; the second direction occurs in an outwardly direction D or d, parallel to the columella).
In regard to Claim 6, Lubke discloses the nasal pillow of claim 1, wherein, when the nasal pillow is not inserted into the nostril of the patient, a ratio of a minor axis of a cross section of the outer wall to a major axis of the cross section of the outer wall is in the range of 0.8 to 1 (Paragraph [0212] disclose the nasal prongs may have a circular shape. The ratio of the major and minor axis of a circle is 1).
In regard to Claim 9, Lubke discloses the nasal pillow of claim 1, wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall forms a seal against the interior walls of the nostril (Paragraph [0014] discloses a sealing engagement).
In regard to Claim 10, Lubke discloses the nasal pillow of claim 1, wherein the outer wall includes a first end and a10 second end opposite the first end (Annotated Figure 89B), the first end of the outer wall is connected to the second end of the inner wall (Annotated Figure 89B, the first end of the outer wall is connected to the second end of the inner wall via the branching point), and the second end of the outer wall is retained within the nostril of the patient by engaging with one or more points along the inside wall of the nostril that are outside the area circumscribed by the entrance of the nostril (Paragraph [0014] discloses the nasal pillows are structured to seal the nasal passages which is interpreted as at least one point along the inside wall of the nostril).
In regard to Claim 11, Lubke discloses nasal pillows comprising: a first nasal pillow; a second nasal pillow; and a connecting bar that connects the first nasal pillow to the second nasal pillow (Paragraph [0192] discloses a first and second nasal pillow, i.e. a pair, and a thin silicone section connecting the two together), the connecting bar being disposed below a bottom surface of the first20 nasal pillow and a bottom surface of the second nasal pillow (Fig. 49, connecting bar 1088 at the bottom of the pillows), wherein each of the first nasal pillow and the second nasal pillow comprises: an inner wall having a first end and a second end opposite the first end; and an outer wall connected to the second end of the inner wall (Annotated Figure 34a the inner and outer wall form either side of the nasal pillow 270) and when inserted into a nostril of a patient, the outer wall is configured to conform to the nostril by compressing (Fig. 34c-1 and 34c-3; Paragraph [0197] discloses compression in a direction h in order to fit most nostrils) in a first direction and expanding in a second direction (Paragraph [0198] discloses flexing in another direction as seen in Fig. 34c-6 and 34c-7 as flaring outwardly or “expanding”).
The embodiment of Figure 34 disclosed by Lubke does not comprise the outer wall is at least partially separated from the inner wall by a radial gap.
However, in an alternative embodiment, Lubke discloses nasal pillows (Fig. 89B, prongs 2870) comprising: an inner wall (Fig. 89B, inner wall 2802) having a first end and a second end opposite the first end (Annotated Figure 89B); and an outer wall (Fig. 89B, outer wall 2804) connected to the second end of the inner wall (Annotated Figure 89B, the outer wall is connected to the second end of the inner wall via the branching point), wherein the outer wall is at least partially separated from the inner wall by a radial gap (Annotated Figure 89B “radial 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the embodiment of the nasal pillows found in Fig. 34a-c with the dual wall arrangement taught by the embodiment of Fig. 89B in order to provide both the stability from stiffness of an outer wall and the sealing capabilities of a thin inner wall (Paragraph [0279]). Further, Paragraph [0026] discloses that in an embodiment, the pillows employing the trampoline base (Paragraph [0079] identifies Fig. 34c1-4 as one such embodiment that employs said trampoline base) may also have a dual wall construction and as such a dual-wall version should result in similar compressive behavior as seen in Fig. 34c-4.
In regard to Claim 13, Lubke discloses the nasal pillows of claim 11, wherein: the first nasal pillow further comprises a first interconnection proximal to the first end of the inner wall (Annotated Figure 34a, boxed off area labeled “interconnection”. The bottoms of the pillows of each the Fig. 34a and Fig. 89B embodiments are the first end, so after the modification of the walls into dual-walls the first end of the inner wall would still be proximal to the interconnection when compared to the second end being more distal) that is configured to connect the first nasal pillow to the first portion of an air entrainment device (Paragraph [0196] discloses this base portion is communicated with the sealing assembly as seen in Fig. 34b. Fig. 13 and Paragraph [0151] discloses the sealing assembly connects to a supply of ; and the second nasal pillow further comprises a second interconnection proximal to the first end of the inner wall that is configured to connect the second nasal pillow to a second portion of the air entrainment device (Similarly, because these are pair of nasal pillows, there is a matching interconnection for the second nasal pillow).
In regard to Claim 14, Lubke discloses the nasal pillows of claim 13, but does not disclose wherein: the first interconnection of the first nasal pillow comprises a first counter bore (Annotated Figure 34a, “counterbore” labels the inside annular cavity) to which the first portion of the air entrainment device is attached (Paragraph [0192] discloses the interconnection may be connected into the recess of the sealing assembly); and the second interconnection of the second nasal pillow comprises a second counter bore to which the second portion of the air entrainment device is attached (Similarly, because these are pair of nasal pillows, there is a matching counterbore for the second nasal pillow).
In regard to Claim 15, Lubke discloses the nasal pillows of claim 13, but does not disclose wherein: the first interconnection of the first nasal pillow comprises a first over-molded component to which the first portion of the air entrainment device is attached (Paragraph [0191] discloses the nasal pillow including the base is molded. Paragraph [0196] discloses this connects to the air entrainment device); and the second interconnection of the second nasal pillow comprises a second overmolded component to which the second portion of the air entrainment device is attached (Similarly, because these are pair of nasal pillows, there is a matching overmolded component for the second nasal pillow).
In regard to Claim 16, Lubke discloses the nasal pillows of claim 11, wherein the first direction is substantially perpendicular to a columella of the patient when the outer wall (the modified dual-wall embodiment should functional similarly as single wall embodiment because it was taught that this compressive effect can be achieved with either wall arrangement in Paragraph [0026]) is inserted into the nostril of the patient (the first direction H or h is occurs downward, i.e. the length of the nares and perpendicular to the columella) and the second direction is substantially parallel to the columella of the patient when the outer wall is inserted into the nostril of the patient(Fig. 34c-7; the second direction occurs in an outwardly direction D or d, parallel to the columella).
In regard to Claim 17, Lubke discloses the nasal pillows of claim 11, wherein, when at least one of the first nasal pillow or second nasal pillow is not inserted into the nostril of the patient, a ratio of a minor axis of a cross section of the outer wall to a major axis of the cross section of the outer wall is in the range of 0.8 to 1 (Paragraph [0212] disclose the nasal prongs may have a circular shape. The ratio of the major and minor axis of a circle is 1).
In regard to Claim 19, Lubke discloses the nasal pillows of claim 11, wherein, when at least one of the first nasal pillow or second nasal pillow is inserted into the nostril of the patient, the outer wall forms a seal against the interior walls of the nostril (Paragraph [0014] discloses a sealing engagement).
In regard to Claim 20, Lubke discloses the nasal pillows of claim 11, wherein the outer wall of each of the first nasal pillow and the second nasal pillow includes a first end and a second end opposite the first end (Annotated Figure 89B), the first end of the outer wall is connected to the second end of the inner wall (Annotated Figure 89B, the first end of the , and the second end of the outer wall is retained within the nostril of the patient by engaging with one or more points along the inside wall of the nostril that are outside the area circumscribed by the entrance of the nostril (Paragraph [0014] discloses the nasal pillows are structured to seal the nasal passages which is interpreted as at least one point along the inside wall of the nostril).
Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lubke (U.S. PG Pub 20120145158), as applied to claim 1 above, in view of Gunaratnam (U.S. PG Pub 20040226566)
In regard to Claim 7, Lubke discloses the nasal pillow of claim 1, wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed (Fig. 34c-2 and 34c-4; Paragraph [0199] discloses the compression of dimension D to d. The modified dual-wall embodiment should functional similarly as single wall embodiment because it was taught that this compressive effect can be achieved with either a single or double wall arrangement in Paragraph [0026]).
Lubke does not disclose such that the ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8.
However, Gunaratnam does teach nasal pillows with a ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8 (Paragraph [0227] teaches nasal pillows with an ellipse ratio of 0.7 which is based on the patient’s nostril circumference)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compressible nasal pillows disclosed by Lubke to compress to the ellipse ratio of less than 0.8 taught by Gunaratnam in order to 
In regard to Claim 8, Lubke as modified by Gunaratnam discloses the nasal pillow of claim 6, wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed such that the ratio of the minor axis of the cross section to the major axis of the cross section is in the range of 0.4 to 0.7 (Gunaratnam teaches an ellipse ratio of 0.7).
In regard to Claim 18, Lubke discloses the nasal pillows of claim 17, wherein, when the nasal pillow is inserted into the nostril of the patient, the outer wall is configured to be compressed (Fig. 34c-2 and 34c-4; Paragraph [0199] discloses the compression of dimension D to d. The modified dual-wall embodiment should functional similarly as single wall embodiment because it was taught that this compressive effect can be achieved with either a single or double wall arrangement in Paragraph [0026]).
Lubke does not disclose that the ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8.
However, Gunaratnam does teach nasal pillows with a ratio of the minor axis of the cross section to the major axis of the cross section is less than 0.8 (Paragraph [0227] teaches nasal pillows with an ellipse ratio of 0.7 which is based on the patient’s nostril circumference)
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the compressible nasal pillows disclosed by Lubke to compress to the ellipse ratio of less than 0.8 taught by Gunaratnam in order to .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/04/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made using a new interpretation of Lubke in view of the amendments made to independent claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davidson (US PG Pub 20060237017) discloses nasal pillows.
Guney (US PG Pub 20090044808) discloses nasal pillows.
Noble (US PG Pub 20040103899) discloses nasal pillows (Fig. 3B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773